     Case 1:19-cv-12172-DJC Document 38-1 Filed 02/26/20 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

DAMILARE SONOIKI,                       )   CIVIL CASE NO. 1:19-cv-12172
                                        )
                 Plaintiff,             )   JUDGE CASPER
                                        )
     v.                                 )   Pending Motion for Leave to File
                                        )   Sur-Reply Brief Instanter filed on
HARVARD UNIVERSITY, et al.              )   February 26, 2020
                                        )
                 Defendants.            )


              PLAINTIFF’S SUR-REPLY BRIEF IN OPPOSITION TO
                    DEFENDANTS’ MOTION TO DISMISS




                                                                   EXHIBIT 1
        Case 1:19-cv-12172-DJC Document 38-1 Filed 02/26/20 Page 2 of 9



I. Introduction

       Harvard’s Reply misrepresents Damilare’s claims and its own documents. Harvard’s

misrepresentations, particularly after Damilare addressed them in his Opposition to the Motion to

Dismiss, show that its policy is too confusing to be enforceable. There is only one Handbook, and

it controls Harvard’s ancillary documents. Harvard does not rebut this claim in its Reply.

       This Court should allow Damilare’s breach of contract and good faith and fair dealing

claims to continue because he reasonably expected to graduate. Instead, Harvard failed to timely

issue disciplinary charges and impermissibly withheld his degree. This Court should also deny

Harvard’s Motion to Dismiss (the “Motion”) because Damilare reasonably expected other rights,

such as the prompt adjudication of timely complaints.

       Finally, Harvard violated its contractual and independent basic fairness duties when it

subjected Damilare to an unfair process. It is not fair for Harvard to order Damilare to depend on

his Board Representative so she could best speak on his behalf, but then deny him confidentiality

and earnest representation from her before the Ad Board. This Court should deny the Motion.

II. Harvard Continues to Mispresent Its Own Documents to this Court

       Harvard’s ongoing failure to properly reference its own documents shows that its policy is

too confusing to be enforceable as a matter of law. Harvard’s Ad Board procedures are spread

across ten policies in seven documents. Compl. ¶¶121-129. The Handbook controls and limits

ancillary documents, including the Student Information Form and General Information Form. Id.

       In its Motion, Harvard called all documents “the Handbook,” which Damilare refuted in

his Opposition. See Opp. 15. Rather than admitting its mistake, Harvard doubled down. Harvard

not only continues to call the Student Information Form “the Handbook,” but it makes false claims

about it. Despite Harvard’s claim that “the Handbook affirmatively encourages [Damilare] to [hire



                                                1
        Case 1:19-cv-12172-DJC Document 38-1 Filed 02/26/20 Page 3 of 9



counsel as his personal advisor],” the Handbook never mentions attorneys, and, in violation of

federal law, limits advisors to only Harvard officers. Reply 3. Compl. Ex. 2 at 4. Also, Harvard’s

ancillary forms expressly forbid counsel’s involvement. Compl. Ex. 3 at 2-3; Ex. 4 at 2.

       Either Harvard is intentionally misrepresenting its own documents, or it is incapable of

understanding them. If it is the latter, then they are too confusing to constitute an enforceable

contract as a matter of law. See United States v. Data Translation, Inc., 984 F.2d 1256, 1259 (1st

Cir. 1992). Thus, this Court should deny Harvard’s Motion.

III. This Court Should Deny the Motion as to Counts One and Three Because Damilare
     Reasonably Expected to Graduate and Receive Other Rights Under Harvard’s Policies

   A. Damilare’s Reasonable Expectations Cause His Breach of Contract and Good Faith
      and Fair Dealing Claims to Survive Harvard’s Motion to Dismiss

       This Court should deny the Motion on Damilare’s breach of contract and good faith and

fair dealing claims (Counts 1 and 3) because Damilare reasonably expected to receive his degree

and other rights under Harvard’s policies. Damilare’s reasonable expectations go to the heart of

both claims. In the breach of contract context, the Court must “review the procedures followed to

ensure that they fall within the range of reasonable expectations of one reading the relevant rules.”

Doe v. Trs. of Boston Coll., 892 F.3d 67, 80 (1st Cir. 2018) (“BC I”). The covenant of good faith

and fair dealing exists in every Massachusetts contract to “ensure that neither party interferes with

the ability of the other to enjoy the fruits of the contract.” Eigerman v. Putnam Invs., Inc., 877

N.E.2d 1258, 1264 (Mass. 2007). Although the covenant does not create duties not otherwise

provided for in the contract, a breach occurs “when one party violates the reasonable expectations

of the other.” Id. See also Doe v. W. New Eng. Univ., 228 F. Supp. 3d 154, 181 (D. Mass. 2016).

       In Doe v. Johnson & Wales Univ., Case No. 18-cv-106, 2019 U.S. Dist. LEXIS 206741 at

*8-9 (D.R.I. Nov. 26, 2019), which was decided after Doe v. Trs. of Boston Coll., 942 F.3d 527



                                                 2
        Case 1:19-cv-12172-DJC Document 38-1 Filed 02/26/20 Page 4 of 9



(1st Cir. 2019) (“BC II”), the court denied summary judgment to a private university on breach of

contract and good faith and fair dealing claims, holding that a jury must decide if the student

reasonably expected more rights in a fair proceeding than were enumerated in the university’s

policy. See also Doe v. Amherst Coll., 238 F. Supp. 3d 195, 218, 220 (D. Mass. 2017) (denying

motion for judgment on the pleadings on breach of contract and good faith and fair dealing). Thus,

this Court must consider Damilare’s reasonable expectations and deny the Motion.

   B. Damilare Reasonably Expected to Graduate Under the Handbook’s Clear Terms

       Damilare reasonably expected to graduate and be outside Harvard’s jurisdiction because

the Handbook allowed Harvard to withhold his degree only if he were subject to disciplinary

charges at graduation. Compl. Ex. 2 at 5. Harvard alleges that Damilare is claiming that Harvard

would have to issue degrees whenever it “did not have sufficient time to investigate the complaints

before graduation.” Reply 1. Harvard would also like this Court to believe that its hands were tied

until the complaints were filed two days before graduation. Both claims are false.

       Although Harvard ignores this fact, Harvard had three options to permissibly withhold his

degree, and failed to exercise any of them. First, Harvard could have independently initiated

charges against Damilare at any point, even on graduation day, without the filing of complaints by

students. Compl. Ex. 2 at 4. Second, Harvard had the authority to “place a student involuntarily on

a leave of absence” in the case of “alleged serious criminal behavior.” Id. 4-5. There was no

requirement that a complaint be filed, and Harvard never exercised this option, despite being aware

of Ann’s claims since June 25, 2012. Compl. ¶49. Third, even if Harvard demanded a preliminary

investigation following the submission of complaints, there was nothing in the Handbook stopping

Rankin from filing the complaints on behalf of third parties. Compl. Ex. 2 at 4 (noting that

complaints may be filed Harvard faculty, students, or another “member of the community”).



                                                3
        Case 1:19-cv-12172-DJC Document 38-1 Filed 02/26/20 Page 5 of 9



       Harvard knew of Ann and Cindy’s claims since June 25, 2012 and May 9, 2013. Compl.

¶¶49, 70. Harvard took only eight days between starting interviews and issuing charges. Id. ¶¶295,

303-307. Had Rankin, or even Dean Ellison, filed complaints on May 9, 2013, or in 2012, Harvard

would have had more than enough time to issue charges before Damilare’s graduation.

       Harvard had multiple options across two years to permissibly delay and/or withhold

Damilare’s degree. Harvard cannot now excuse its own failure to act and blame Damilare for its

own “timing quirk.” Reply 2, fn. 1. Damilare reasonably expected to receive his degree and be free

from Harvard’s jurisdiction under the Handbook’s clear terms. This Court should deny the Motion.

   C. Damilare Reasonably Expected Harvard to Promptly Adjudicate Timely Claims

       Harvard breached Damilare’s reasonable expectation it would promptly adjudicate timely

claims. Under Harvard’s policy, complaints “must ordinarily be brought to the College in a timely

manner,” and the process must be resolved “as quickly as reasonably possible,” with the “entire

process, from start to end, ordinarily [taking] between 3 to 6 weeks.” Compl. ¶¶147-48.

       Harvard took 80 weeks to dismiss Damilare, and, excluding appeals, Harvard still took four

to eight times too long. This is nothing like Doe v. Brown Univ., 327 F. Supp. 3d 397, 417 (D.R.I.

2018), where the school took 92 days instead of 60. Reply 4. Also, neither Ann nor Betty’s claims

are timely. Ann did not file her complaint for 626 days, and Rankin knew of her claim for 337

days prior. Betty did not file for a year, and only after Damilare’s graduation. Compl. ¶88, 264.

       Harvard alleges that it is saved by the word “ordinarily.” Reply 4. Rather than helping

Harvard, however, this argument proves this Court must deny the Motion. Contractual terms that

have more than one reasonable meaning are questions of fact, and the use of such wiggle words

must be construed against the college. See Farmers Ins. Exch. v. RNK, Inc., 632 F.3d 777, 787 (1st

Cir. 2011); Ackermann v. President & Trs. of the Coll. of the Holy Cross, 2003 Mass. Super.



                                                4
         Case 1:19-cv-12172-DJC Document 38-1 Filed 02/26/20 Page 6 of 9



LEXIS 111 at *7 (Mass. Super. Ct. Apr. 1, 2003) (granting preliminary injunction after the college

failed to follow a process that the handbook “normally” used). The Motion should be denied.

   D. Damilare Reasonably Expected Confidentiality and Earnestness from Johnson

       Damilare also reasonably expected confidentiality and earnest representation from his

Board Representative, Laura Johnson. Harvard’s claim that its policies do not expressly promise

these rights is immaterial to Damilare’s reasonable expectations. Reply 5. Damilare was prohibited

from advocating for himself before the Ad Board and was ordered to “work closely” and be “open

and honest” with Johnson, even on personal issues, so she could best serve as his “official

representative on the [Ad Board].” Harvard also told Damilare that Johnson “speaks on [his]

behalf,” represents him to the Ad Board, and makes certain that his “voice is heard.” Opp. 13.

Based on these exhortations, Damilare reasonably expected confidentiality and earnest

representation from the only person who could speak on his behalf to the Ad Board.

   E. Damilare Reasonably Expected a Fair Ad Board Hearing and the Fair Adjudication
      of All Appeals Without Opposition from the Dean of Harvard College

       Damilare reasonably expected a fair Ad Board and appeals process. In promising him “fair

treatment . . . relative to all undergraduates,” Damilare reasonably believed that Dean Ellison

would not solicit complaints and then vote on them. Compl. Ex. 4 at 2. The Handbook does not

reference him in the complaint process, and the Student Information Form notes only his receipt,

not solicitation, of complaints. Compl. Ex. 2; Ex. 3 at 2. Also, Harvard’s cite to Gorman v. Univ.

of R.I., 837 F.2d 7, 15 (1st Cir. 1988) is misplaced, as the administrator there did not vote.

       Damilare also reasonably expected the adjudication of all appeals of his appeals. It is

unclear how many appeals Harvard considered. Damilare submitted three appeals, but, in its

Motion, Harvard said there was only one appeal and that it issued two decision letters. Mtn. 8, Exs.

D & E. Damilare reasonably expected consideration of, and a response to, all appeals.

                                                  5
        Case 1:19-cv-12172-DJC Document 38-1 Filed 02/26/20 Page 7 of 9



       Finally, Damilare also reasonably expected his appeals not to be opposed by Rakesh

Khurana, the Ad Board Chair and Dean of Harvard College. The Appeals Form, which was created

in June 2012, contains the entire appeals process. It does not mention the transformation of the Ad

Board from a supposedly neutral trier of fact into an opposing party, much less one headed by the

Harvard Dean. This is highly significant, and its absence from the Appeals Form is meaningful

and glaring. Also, any student would reasonably expect a comprehensive 2012 document to

supersede a sentence in a 2010 one-page flow chart. Opp. 14. This Court should deny the Motion.

IV. This Court Should Deny the Motion as to Counts One and Two Because Harvard’s
    Procedures Lacked Basic Fairness

       This Court should also deny the Motion on Damilare’s breach of contract and basic fairness

claims (Counts 1 and 2) because Harvard’s process lacked basic fairness. Just as a contract is

breached for violating reasonable expectations, it is also breached if the process is not conducted

with “basic fairness.” BC II, 942 F.3d at 533. This fairness requirement is also an independent duty

when the policy does not promise at least basic fairness. BC I, 892 F.3d at 88.

       There is no one-size-fits-all model to reasonable expectations or basic fairness, and a

school’s actions can simultaneously fail both tests. See Doe v. Brandeis, 177 F. Supp. 3d 561, 601

(D. Mass. 2016) (recognizing basic fairness as an “elastic concept”). In BC I, the First Circuit

overturned summary judgment to a private college on a breach of contract claim, holding that an

administrator’s outside influence violated the student’s reasonable expectations and basic fairness.

Id. at 86-87. In BC II, the First Circuit, while recognizing that mere policy adherence does not

resolve basic fairness, held that the denial of cross-examination, only, does not constitute a breach

of contract for lack of basic fairness, and overturned a preliminary injunction. BC II at 535-36.

       Harvard would have this Court believe that, in its 2019 ruling in BC II, the First Circuit

gutted its 2018 ruling in BC I. Harvard bases this nonsensical claim on the fact that BC II cites to

                                                 6
         Case 1:19-cv-12172-DJC Document 38-1 Filed 02/26/20 Page 8 of 9



three Massachusetts cases that found no basic fairness violations.1 Reply 1, 6. Harvard fails to

mention, however, that not only did those cases precede BC I, but they were cited in the decision.

BC I at 80, 87. Also, there are many cases applying Massachusetts law and finding basic fairness

violations. See Doe v. Brandeis, 177 F. Supp. 3d at 601-12; Doe v. Amherst Coll., 238 F. Supp. 3d

at 217-18; Byrne v. Curry Coll., 2019 Mass. Super. LEXIS 48 (Mass. Super. Ct. Jan. 28, 2019)

(granting preliminary injunction where hearing denial failed to meet fundamental fairness); Krauss

v. Lawrence Mem’l/Regis Coll. Nursing & Radiology Program, 2010 Mass. Super. LEXIS 283

(Mass. Super. Ct. Aug. 6, 2010) (denying summary judgment where protocols contravened “basic

fairness”); Ackermann, 2003 Mass. Super. LEXIS 111 (Mass. Super. Ct. Apr. 1, 2003) (granting

preliminary injunction where process violated reasonable expectations and basic fairness).

        Although it is unnecessary to recite every basic fairness violation, as in the Complaint and

Opposition, Harvard’s process was devoid of this concept. Opp. 18-19. It is fundamentally unfair

to: subject a student to a disciplinary process without jurisdiction; deny him the identities of

adverse witnesses; force him to rely upon a Board Representative who owes him no duty of

confidentiality or earnest representation; subject him to a process under an undefined evidentiary

standard where a voting member solicited untimely complaints; deny him the chance to advocate

before the board in the face of impermissible credibility determinations, and; then turn the neutral

adjudicatory body into an adverse party on appeal helmed by the Dean of Harvard College. When

a college chooses to provide for a hearing, there must be basic fairness. Harvard’s process denied

Damilare this right. Thus this Court should deny the Motion on Counts One and Two.

V. Conclusion

        For the foregoing reasons, the Court should deny the Motion and permit discovery.


1
 Coveney v. President & Trs. of Coll. of Holy Cross, 445 N.E.2d 136 (Mass. 1983); Schaer v. Brandeis Univ., 735
N.E.2d 373 (Mass. 2000), and; Driscoll v. Bd. of Trs. of Milton Acad., 873N.E.2d 1177 (Mass. App. Ct. 2007).

                                                      7
        Case 1:19-cv-12172-DJC Document 38-1 Filed 02/26/20 Page 9 of 9



                                          Respectfully submitted,

                                          KOHRMAN JACKSON & KRANTZ LLP

                                          /s/    Susan C. Stone
                                          SUSAN C. STONE (pro hac vice)
                                          KRISTINA W. SUPLER (pro hac vice)
                                          1375 East Ninth Street, 29th Floor
                                          Cleveland, Ohio 44114-1793
                                          Telephone: (216) 696-8700
                                          Facsimile: (216) 621-6536
                                          Email: scs@kjk.com; kws@kjk.com

                                          NESENOFF & MILTENBERG, LLP

                                          TARA J. DAVIS (BBO # 675346)
                                          101 Federal Street, 19th Floor
                                          Boston, Massachusetts 02110
                                          Telephone: (617) 209-2188
                                          Facsimile: (212) 736-2260
                                          Email: Tdavis@nmllplaw.com

                                          Counsel for Plaintiff Damilare Sonoiki




                              CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was filed via this Court’s ECF
system and served upon the attorney of record for each party as identified on the Notice of
Electronic Filing (NEF) on February 26, 2020.


                                          /s/  Susan C. Stone
                                          SUSAN C. STONE (pro hac vice)




                                             8
